DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, 8, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERN (US 2014/0265611) in view of MILLER (US 2015/0364799).
	Regarding claim 1, FERN discloses a battery module (110, Figs. 1 and 4; 1110, Fig. 11) for wireless exchange of data and power between the battery module and at least one other device (150, Figs. 1 and 4; 410, Fig. 4; 1150, Fig. 11) of a system (system as shown in Figs. 1, 4 and 8), to which said battery module is coupled (as shown in Figs. 1, 4 and 8), said battery module comprising:
 	a housing (implied in ¶ 0045-0046, wherein said housing comprises at least backplane 120 and pole 105) comprises a first charging surface configured to inductively charge a first one of the at least one other device of the system and a second charging surface configured to inductively charge a second one of the at least one other device simultaneously (surfaces comprise mounting seats 112 shown in Figures 1 and 4, wherein a first mounting seat 112 adjacent the control unit 140 and communication interface 142 is the first charging surface and another mounting seat 112 may be the second charging surface; ¶ 0046, 0057, 0085-0086), 
 	a battery unit (160, Figs. 1 and 4; 1160, Fig. 11) for storing electrical energy (¶ 0046), 
 	a data storage unit for storing data (1145, Fig. 11; ¶ 0048), and 
 	a connector comprising a data transmission unit (125, Figs. 1 and 4) for transmitting data to and/or receiving data from the at least one other device (the “at least one other device” comprises 410 and 150) of the system having a counterpart connector (a corresponding connection 125/123 and/or 152, 154, 156, Figs. 1 and 4; ¶ 0047) and a magnetic coupling unit 
 	wherein said housing is configured so that the battery module is stacked on the at least one other device having the counterpart connector (as shown in Fig. 4, 110 is stacked on 410).
 	FERN fails to disclose the housing is a sealed housing.
 	MILLER discloses the housing is a sealed housing (¶ 0088-0091).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the sealed housing in order to provide increased protection for the battery module (MILLER, ¶ 0088).
  	Regarding claim 3, FERN discloses said battery unit comprises a rechargeable battery or a capacitor, in particular a super capacitor (¶ 0046, 0057). 
 	Regarding claim 4, FERN discloses a sensor unit including a temperature sensor, a voltage sensor and/or a current sensor (¶ 0085). 
 	Regarding claim 5, FERN discloses a processing unit (140, Figs. 1 and 4; 1141, Fig. 11) for data processing of received data, time keeping, self-diagnosis and safety (¶ 0048, 0058, 0078-0079, 0083). 
 	Regarding claim 6, FERN discloses said processing unit is configured to calculate an expected operation time when applied to a measurement module (¶ 0024, 0027, 0029, 0083, 0086). 
Regarding claim 8, FERN discloses said data transmission unit is configured for transmitting data by use of RF transmission, optical transmission, capacitive coupling or near field communication (¶ 0066, 0080). 
 	Regarding claim 13, FERN discloses an identification unit for storing a unique identifier of the battery module and the connector; and a control unit for controlling the data transmission unit to additionally transmit the unique identifier stored in the identification unit and/or to receive a further unique identifier of the at least one other device (¶ 0067-0071: this is implied in order to be able to communicate with the network 805, i.e. each device requires a unique identifier as known in the art), if a detected intensity of received data is above a threshold or if an increase in the detected is above a data intensity increase threshold (¶ 0066-0067: this is implied in the wireless communication protocols, i.e., the intensity of the wireless signals must be above a threshold in order for transmission).
	Regarding claim 14, FERN discloses said battery module is configured for mobile use and the at least one other device is a plurality of different devices (¶ 0045, 0049, 0054, 0059, 0062, 0064, 0073).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERN in view of MILLER as applied to claims 1, 3-6, 8, and 13-14 above, and further in view of BYUN (US 2015/0180268).
 	Regarding claim 7, FERN as modified by MILLER teaches the battery module as applied to claim 1 but fails to disclose a detection unit and a control unit as recited. BYUN discloses a detection unit for detecting a strength of magnetic coupling between the magnetic coupling unit and a magnetic coupling unit of the at least one other device (¶ 0099), and a control unit for switching the data transmission unit into a low-power mode and/or for enabling the .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERN in view of MILLER as applied to claims 1, 3-6, 8, and 13-14 above, and further in view of LI (US 2015/0295623).
 	Regarding claim 9.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERN in view of MILLER as applied to claims 1, 3-6, 8, and 13-14 above, and further in view of MESKENS (US 2010/0312310).
 	Regarding claim 10, FERN as modified by MILLER teaches the battery module as applied to claim 1 but fails to disclose said magnetic coupling unit comprises a flux concentrator for concentrating magnetic flux and one or more coils arranged around part of the flux concentrator. MESKENS discloses said magnetic coupling unit comprises a flux concentrator for concentrating magnetic flux and one or more coils arranged around part of the flux concentrator (100, Fig. 8; cores as shown in Fig. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the flux concentrator as recited in order to improve power transfer efficiency (MESKENS, ¶ 0035).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-23 are allowed. The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 16, the prior art fails to disclose “a flux concentrator, at least part of which having a U-shaped cross-section forming a recess between legs of the U; a first coil arranged within a recess of the flux concentrator; and a second coil disposed outside of the recess in which the first coil is arranged, wherein the sealed housing is configured so that the battery module is stacked upon at least one other device having a counterpart connector so that the first coil of the connector and a second coil of a connector stacked upon the connector together form a first transformer for inductive power transmission there between and/or the 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        3/16/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 16, 2021